 2:17-bk-72861 Doc#: 150 Filed: 02/24/20 Entered: 02/24/20 15:53:12 Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

IN RE:     MISSISSIPPI MINERALS, INC.,                                      CASE NO. 2:17-bk-72861-J
           Debtor-in-Possession                                                           Chapter 11


                                  EX PARTE ORDER OF DISMISSAL

         Comes now before the Court the Motion for Ex Parte Order of Dismissal of this case filed

by the Arkansas Department of Energy and Environment, Division of Environmental Quality.

After consideration of the pertinent pleadings filed therein, the Court finds that the case should be

dismissed. It is, therefore

         ORDERED, that this case be, and is hereby dismissed.

         IT IS SO ORDERED.

                                              _________________________________________
                                              HONORABLE         PHYLLIS M. JONES
                                                      Phyllis M. Jones
                                              UNITED United
                                                      STATES          BANKRUPTCY
                                                              States Bankruptcy Judge JUDGE
                                                        Dated: 02/24/2020

                                              DATE: __________________________________

Submitted by:
Basil V. Hicks III, Bar No. 2015117
Attorney for
Arkansas Department of Energy and
Environment, Division of Environmental
Quality
5301 Northshore Drive
North Little Rock, AR 72118
Telephone: (501) 682-0884
Email: hicks@adeq.state.ar.us

cc:      United States Trustee
         Mississippi Minerals, Inc., P.O. Box 339, Hartford, AR 72938
         Basil V. Hicks III, hicks@adeq.state.ar.us
         Geoffrey B. Treece, gtreece@qgtlaw.com
         All parties on matrix




                EOD: February 24, 2020
